Citation Nr: 0516013	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to restoration of service connection for 
residuals of a right elbow condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1972.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut dated in 
January 2003, which severed service connection for a right 
elbow injury.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  A November 2001 rating decision granted service 
connection for limitation of motion of the right elbow.

3.  That grant of service connection for the right elbow 
condition was clearly and unmistakably erroneous


CONCLUSIONS OF LAW

The criteria are met to sever service connection for the 
right elbow condition.  38 U.S.C.A. §§ 5109A, 5112(b)(6) 
(West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).
 
Given the parameters of the law surrounding claims of clear 
and unmistakable error (CUE), the Board notes that the duties 
to notify and assist imposed by the VCAA are not applicable 
where CUE is claimed, in Board decisions (see Livesay v. 
Principi, 15 Vet. App. 165 (2001)), or in RO decisions (see 
Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in 
Livesay, CUE claims are not conventional appeals, but rather 
are requests for revision of previous decisions.  A claim 
based on clear and unmistakable error is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  The RO alleging clear and unmistakable 
error is collaterally attacking a final decision.  Livesay, 
15 Vet. App. at 178- 179.

Nonetheless, the Board finds that the veteran has been 
notified of the laws and regulations governing CUE claims and 
reasons for the denial of the claim.  Specifically, in the 
November 2002 rating decision and notice letter, the veteran 
was advised that the RO proposed to sever service connection 
for the right elbow condition, and the reasons therefor.  The 
veteran was accorded the appropriate due process, and given 
the opportunity to submit evidence to show that the severance 
should not be made.  In response, the veteran's 
representative asked that a search for additional service 
medical records be made.  The RO complied, but no additional 
records were available.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the October 2003 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claim. Hence, no prejudice to the veteran exists by 
deciding this claim.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

Service medical records from June 1969 indicate treatment for 
a laceration to the right index finger caused by catching his 
hand in the bight of the anchor line in the capstan of his 
ship.  The wound became infected and sutures were removed.  
Approximately one month later the veteran complained of 
limitation of movement and parasthesia/hyposthesia in his 
index and middle finger.  He was given physical therapy, with 
little results, and his right index finger still lacked 5-10 
degrees total extension.  The notes then indicated that the 
veteran could distinguish sharp from dull distal to his 
injury.  He also had swelling in his the proximal 
interphalangeal joint.  

Service medical records fail to mention difficulty in the 
elbow, shoulder, or other parts of the arm, and are devoid of 
any complaints of elbow pain.  The veteran's discharge 
examination in December 1972, showed no indication of elbow 
problems and his upper extremities were evaluated as normal.  
Likewise, on reserve examinations in November 1976 and 
December 1977, the veteran denied having elbow pain, and his 
upper extremities were clinically normal.

In March 1999, Dr. R.H.B. saw the veteran for a neurological 
consultation.  At that time, the veteran reported that he 
injured his right hand in the Navy in 1970, and stated that 
he thought his right hand and right elbow area were treated.  
It was 
noted that he presently worked as a truck driver.  It was 
further noted that the complaints of coldness in his hand 
could be a form of Raynaud's phenomenon.  Electromyography 
(EMG) testing was normal, with no evidence of carpal tunnel 
syndrome or proximal median neuropathy.  

In June 1999, the veteran appeared for a VA medical 
examination, where he complained of weakness of the right 
hand, especially the index finger, and an inability to lift 
anything because of the pain in the right hand and the right 
forearm.  Recording the veteran's account, the physician 
noted that when the veteran was injured by the coiling anchor 
chain, he "was hanging by one arm" until his screams were 
heard and the chain was lowered.  The veteran informed the 
physician that following initial treatment, at a follow-up 5 
months later, he continued to have limited extension of the 
arm at the elbow, and subsequently learned to live with it.  

During this June 1999 examination, the veteran indicated an 
inability to straighten his arm at the elbow and pain in the 
elbow upon lifting weights.  While the veteran avoided heavy 
lifting, he did report to the physician that he was able to 
continue working as a trucker.  The physician provided an 
impression of a "history of injury to the right upper 
extremity with probable hyperextension at the elbow and 
laceration and compression of the hand."

In March 2001, he was seen by Dr. L.A.K.  At this 
consultation, the veteran reported that he suffered a 
"crushing injury when his elbow and forearm got pinched 
between a ship and an anchor" with considerable pain and 
swelling at that time but no fractures.  Radiology results 
showed evidence of mild degenerative changes and one or more 
loose bodies in the elbow joint.  

The veteran underwent surgery in August 2001.  Two loose 
bodies and an osteophyte on the coracoid process were removed 
from the elbow.  Additionally, the carpal tunnel was 
released.  There were no reports of complications.  Following 
his surgery, private outpatient treatment records showed 
marked improvements in range of motion and arm strength.  

In October 2001, the RO established service connection for 
limitation of motion of the right elbow, and assigned a zero 
percent rating.

In August 2002, the veteran underwent a VA hand examination, 
during which the examiner stated the claims file was not 
requested and the patient history was provided by the 
veteran.  With respect to the veteran's elbow, the veteran 
described that as he was painting an anchor it started to 
raise and he was rammed in between the ship and the anchor 
well.  He reported that he crushed his right hand and right 
elbow. 

In November 2002, the RO issued a rating decision proposing 
to sever service connection for the right elbow condition.  
The veteran was notified of this decision and provided a copy 
thereof that month.  Service connection was severed by a 
January 2003 rating decision.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

No award of compensation shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  38 
C.F.R. § 3.103(b)(2) (2004).

Under 38 C.F.R. § 3.105(d), a prior grant of service 
connection may be severed "only where evidence establishes 
that it is clearly and unmistakably erroneous."  The burden 
of proving what is clearly and unmistakably erroneous lies 
with the 
VA.  In order for there to be "clear and unmistakable 
error" (CUE) under 38 C.F.R. 
§ 3.105(d), there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Graves v. Brown, 6 Vet. App. 166, 
170 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  Thus, even where the premise 
of error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Id.  In order 
for there to be "clear and unmistakable error" under 38 
C.F.R. § 3.105(d) there must have been an error in the prior 
adjudication of the claim.  See Russell, Supra.  Importantly, 
the Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on the VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

However, in determining CUE for purposes of severance, the 
review of evidence is not limited to that which was before 
the RO in making its initial service connection award.  
Daniels v. Gober, 10 Vet. App. 474 (1997).  In Daniels, the 
Court reasoned that exact language of 38 C.F.R. § 3.105(d), 
allowing that "[a] change in diagnosis may be accepted as a 
basis for severance," meant that the regulation contemplates 
considering evidence acquired after the original grant of 
service connection.  Id.  The Court further reasoned that if 
a service connection award can be terminated pursuant to 
§ 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record.  Id.

In the instant case, service connection for the right elbow 
was severed by the RO, due to the lack of complaints or 
treatment for a disease or injury of the right elbow during 
service and through 1977.  This severance occurred following 
the appropriate due process procedures, which provided 60 
days notice before implementation of the reduction.

Service medical records show that the veteran suffered a 
laceration injury to the first finger on the right hand in 
May 1969, when the hand was caught in the bight line of the 
capstan.  The injury was sutured, but the veteran suffered 
from residual deformity of the proximal interphalangeal joint 
of the right index finger.  One month after the injury he 
only complained of limitation of motion of his right index 
finger and sensory problems with that finger.  There was no 
mention of any injury to the elbow, nor was the injury 
described as a crushing injury or that he was slammed against 
the side of the ship.  

The veteran's accounts of his injury have varied throughout 
the record.  In a private report from March 1999, he noted 
that he injured his right hand in service and "thinks his 
right hand and right elbow area were treated."  On the VA 
orthopedic examination, he reported that his right hand was 
caught behind an anchor and crushed.  On the neurological 
examination, however, he noted that the anchor was being 
pulled up while he was in the well, that his hand became 
trapped in the coiling chain, and he was "hanging by one arm 
until someone heard him screaming from the dock."  He 
further noted that he continued to have limitation of motion 
problems with the elbow following the injury and learned to 
live with it.  In August 2002, he reported that his right 
hand and elbow were crushed when he was rammed between the 
ship and anchor well. 

However, none of the veteran's varied accounts of the injury 
are supported by the contemporaneous service medical records.  
While these records may not be complete, the fact remains 
that the only injury noted was the right finger laceration, 
which did not heal properly.  There was never any mention of 
an elbow problem, and the veteran did not report such on his 
separation examination.  More importantly, although the 
veteran claims to have had problems with his elbow ever since 
that incident, he specifically denied having elbow problems 
on his reserve examinations in 1976 and 1977.  

It was based upon the veteran's description that he was 
"hanging" by his arm and had elbow problems continuously 
since that injury, that the VA examiner diagnosed a probable 
hyperextension injury of the elbow.  However, because the 
medical opinion was based on the veteran's reported history 
that is not supported by the contemporaneous records, this 
opinion has no probative value.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (a medical opinion that is based on the 
veteran's recitation of medical history and unsupported by 
clinical findings is not probative); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional).

Service connection for a disability requires, first and 
foremost, the existence of a disease or injury in service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Without that, a current 
disability and a nexus opinion are irrelevant.  Here, the 
evidence clearly and unmistakably shows no evidence of a 
right elbow injury in service and, importantly, a specific 
denial of elbow problems five years after the claimed injury.  
While a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described).

Thus, in the absence of proof of an in-service elbow injury, 
there was no basis for the RO's determination in the October 
2001 rating decision that a right elbow condition was 
incurred in service.  For this reason, the award of service 
connection for the right elbow condition was clearly 
erroneous, and the severance of service connection was 
proper. 




ORDER

Service connection for a right elbow condition remains 
severed, and the appeal is denied.


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


